Citation Nr: 1002152	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-16 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder to include bipolar disorder and 
depression due to personal trauma, and if so, whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that determined new and material evidence had not been 
submitted to reopen a claim for service connection for 
bipolar disorder due to personal trauma and denied service 
connection for depression due to personal trauma.  

The Veteran presented testimony at a video conference hearing 
in November 2009 before the undersigned Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.


FINDINGS OF FACT

1.  A rating decision in December 2004 denied entitlement to 
service connection for bipolar disorder.  The Veteran did not 
appeal that decision and it became final.

2.  Evidence received since the December 2004 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an acquired psychiatric 
disability, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

3.  There is no evidence of an acquired psychiatric disorder 
during military service, or within one year after service, 
and no competent evidence linking the Veteran's current 
psychiatric disorder with her service.    


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  An acquired psychiatric disorder to include bipolar 
disorder and depression due to personal trauma was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the Veteran pre-adjudication notice by 
letters dated in August 2006 and October 2006.  Additional 
notice was provided in a September 2008 letter and the claim 
was readjudicated in an April 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology the claimed disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Legal criteria for finality and materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103.  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include psychoses become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

An acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran asserts that her 
bipolar disorder and depression are a result of in service 
incidents of a sexual assault, sexual harassment and her four 
unsuccessful pregnancies.  

A review shows that this issue has previously been denied.  A 
December 2004 rating decision denied service connection for 
bipolar disorder on the basis that service treatment records 
showed no complaints, treatment, or diagnosis of bipolar 
disorder and no comment or mention of an alleged assault.  
Information in military personnel records did not indicate 
she had any personnel or duty performance problems which 
would indicate any mental disorder in 1985 or following 
years.  The evidence of record did not show evidence of 
bipolar disorder or any other chronic mental disorder in 
service.  The Veteran was notified of the decision and her 
appeal rights by letter dated in December 2004.  The Veteran 
did not appeal that decision; therefore it is a final 
decision.

As the RO has previously denied service connection for 
bipolar disorder and no timely substantive appeal was filed, 
the decision became final.  The claim shall be reopened, and 
the former disposition of the claim reviewed if new and 
material evidence is secured or presented.  38 U.S.C.A. § 
5108.

Evidence considered at the time of the prior denial in the 
December 2004 rating decision included service treatment 
records, military personnel records, a private doctor's 
statement dated in January 2004, VA outpatient treatment 
records from Salt Lake City from October 1996 through July 
2004, lay statements, a statement from the Veteran, letter 
from VA medical personnel dated in June 2004, private 
hospital records for a period in March 1994, and an October 
2004 VA treatment record.

Evidence received since the December 2004 rating decision 
includes statements from the Veteran, VA outpatient treatment 
records, the report of a VA examination in March 2009, and 
hearing testimony in November 2009.  

The Board has reviewed the evidence submitted subsequent to 
the December 2004 rating decision, the last final decision, 
in the context of all the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence received into the record since the December 2004 
rating decision that denied service connection for bipolar 
disorder includes testimony by the Veteran that the onset of 
her bipolar disorder began in service with two miscarriages 
and the loss of two children; that she experienced symptoms 
in service, but did not seek treatment on advice of others; 
and the symptomatology continued since service.  In addition, 
her medical providers had verbally made mention to her that 
the symptomatology is related to her military service.  She 
provided sworn testimony that she had filed a police report 
on a sexual assault in service.  In the Board's opinion, that 
evidence, presumed credible for this purpose, when viewed 
with that previously of record, is new and material evidence 
as defined by the regulation.  38 C.F.R. § 3.156(a).  It was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim and 
by itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.

Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002).  The Board will proceed to evaluate the merits 
of the claim.  The Veteran will not be prejudiced thereby, as 
she has been advised of the law and regulations pertaining to 
entitlement to service connection, and has been afforded an 
opportunity to present argument and evidence in support of 
her claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Service treatment records are negative for any findings, 
complaints or treatment of a chronic acquired psychiatric 
disorder.  In a medical history provided at her enlistment 
examination, the Veteran denied having or having had any 
psychiatric symptoms.  The Veteran sought treatment at a 
Mental Health Clinic in July 1985 for academic problems and 
no further comment was found.  At an April 1986 examination 
for marriage, a few days prior to the date of the claimed 
assault, she reported rarely having stomach problems due to a 
nervous condition and had nervous trouble of nail biting.  No 
follow-up was shown.  In July and September 1988 she was seen 
for stress with occupational problems.  However, in January 
1989 that mental health case was terminated as she had not 
been seen in over three months.  There was no evidence of 
complaints or treatment sought for sexual assault or 
harassment.  Thus, a chronic acquired psychiatric disorder 
was not shown in service.

Further, there is no medical evidence of record showing that 
a psychosis manifested to a compensable degree within one 
year following separation from active service.  Therefore, 
service connection for a chronic acquired psychiatric 
disorder is not warranted on a presumptive basis.

The Veteran's military personnel records show that for a 
period from April 23, 1985, to April 22, 1986, the Veteran 
received the highest two ratings available for various 
criteria assessed and was recommended for promotion.  The 
rater was shown as the sergeant whom the Veteran has claimed 
harassed her.  For the period from April 23, 1986, to April 
22, 1987, she again received the highest two ratings 
available.  For the period from April 1987 to August 1987 she 
received high ratings and for two annual periods from August 
1987 to August 1989 she received all top ratings and was 
recommended for promotion.  For the period from August 1989 
to April 1990, in a new career field, she was evaluated as an 
excellent performer ready for promotion.  She was described 
as maintaining the highest standards of personal appearance 
and conduct.  No disciplinary infractions were shown.  The 
personnel records do not reflect that the Veteran's work 
performance deteriorated after the claimed sexual assault in 
April 1986 and harassment.  


The claims file contains a prior claim filed by the Veteran 
in August 1991 for multiple disabilities which did not 
include a claim for an acquired psychiatric disability.  

With the Veteran's claim received in March 2004, she 
submitted a statement from a VA staff psychologist that 
stated the Veteran was enrolled in the outpatient mental 
health clinic at a VA hospital for treatment for a diagnosis 
of bipolar disorder.  The psychologist had attached a quote 
from a note in the Veteran's medical record and letters from 
her mother written when the Veteran was making calls to her 
mother to talk about the attack and harassment.  She 
continued to struggle with issues related to the military 
sexual trauma.  The November 2003 chart note reflects that 
the Veteran was organizing her paper work to file a claim for 
service connection for sexual trauma in the military.  She 
reported that a man broke into her bedroom on April 21, 1986, 
and tried to assault her but she fought so hard that he left.  
She reported the incident at the time but no one was charged 
with the break in.  Additionally, her supervisor at work 
harassed her.  She "crashed" because of his harassment and 
her self-esteem "got stomped on."  The Veteran had also 
brought in a stack of letters from her mother from that time 
period discussing how the Veteran should deal with the 
harassment from her supervisor.  The VA staff psychologist 
reports that the Veteran had a diagnosis of bipolar disorder 
and was preparing a claim for service connection based on 
sexual trauma and harassment in service; however, the 
evidence does not provide a link based on competent medical 
evidence between the incidents claimed and the Veteran's 
diagnosis of bipolar disorder.  

VA medical records show the Veteran was hospitalized in 
September 1996 for bipolar disorder not otherwise specified 
and history of trichotillomania due to difficulties with her 
medication management on an outpatient basis.  It was noted 
that the best diagnostic description was an atypical bipolar 
disorder with cluster B personality traits.  She was again 
hospitalized for a period from June to July 1997 secondary to 
worsening disability and failure to respond to outpatient 
therapy.  Although the medical evidence shows a diagnosis of 
bipolar disorder, it does not provide a competent medical 
link between bipolar disorder and service.

VA outpatient treatment records from June 2001 to October 
2004 show the Veteran was seen on a regular basis for follow-
up and medication management for bipolar affective disorder.  
She reported having nightmares every night about the time she 
was attacked in her bedroom, the deaths of her newborns, and 
her divorce.  She explained that she didn't seek treatment in 
service because she was told not to or she would lose her 
job.  These records are not competent medical evidence of a 
link between the Veteran's bipolar disorder and her service.  

Lay statements were received from the Veteran's mother and 
brother regarding their observations of changes in the 
Veteran from before entrance to service and after service.  A 
friend from approximately December 1988 wrote regarding 
observations of odd behavior which he later learned was 
bipolar behavior.  The Veteran had told his wife about having 
been attacked and suffering sexual harassment during her tour 
of duty.  Her behavior had not changed in the following 
years.  These lay statements support the Veteran's claim that 
something occurred in service as shown by her change in 
behavior; but do not provide competent medical evidence of a 
link between the Veteran's bipolar disorder and her service.  

A June 2004 letter signed by VA medical personnel noted that 
the Veteran had been under VA treatment since 1995.  She was 
initially given a diagnosis of major depression with 
psychotic features which later was refined to bipolar 
disorder.  It was noted that the Veteran's record had been 
reviewed and her current symptoms, treatment and level of 
functioning were described.  The evidence, however, does not 
provide competent medical evidence of a link between bipolar 
disorder for which she was being treated and her service.  

Private hospital records received in November 2004 show that 
in March 1994 the Veteran was admitted for severe depression 
and suicidal thoughts.  She stated that she had been hearing 
voices in her head since 1986 which were telling her to harm 
her husband.  The voices became more frequent when she was 
experiencing increased stress in her life.  Her recent 
stressors consisted of multiple miscarriages, a possible 
divorce and current unemployment.  She had not had prior 
psychiatric treatment history.  She had not been hospitalized 
prior to that time and had not had an outpatient therapist 
prior to the admission.  She had been in groups for dealing 
with her miscarriages and death of her children and had 
couples counseling.  She stated that tragedies or major life 
events that had contributed to her current problems were 
living in poverty and having epilepsy in which she began 
being treated like an idiot by her peers.  She denied ever 
being sexually abused.  The discharge diagnosis was major 
depression, severe, with psychotic features, resolved.  This 
private medical evidence does not provide a link between the 
psychiatric disorder diagnosed and the Veteran's service.  

VA outpatient treatment records show PTSD screenings in July 
2006 and in June 2007.  The first was positive without a 
diagnosis of PTSD being found and the second was a negative 
PTSD screen.  

The Veteran testified in November 2009 as to the causes of 
her bipolar disorder.  She testified that she experienced 
symptoms in service which had continued and for which she 
received treatment since 1994.  She had not sought medical 
treatment in service after the claimed sexual assault but had 
filed a police report.  

The Board acknowledges the Veteran's assertions regarding the 
cause of her bipolar disorder.  The Veteran provided 
information as to where she had reported the claimed sexual 
assault in service; however, attempts to obtain those records 
have been unsuccessful.  However, the appellant is competent 
to report what she experienced and the Board accepts that the 
claimed sexual assault incident and harassment occurred.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The lay statements 
provided, while competent as to their observations of the 
Veteran's behavior, are not competent to prove a matter 
requiring medical expertise.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  As a layperson without the appropriate medical 
training and expertise, they are simply not competent to 
render a probative opinion on a medical matter.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The proper diagnosis of bipolar disorder and 
providing a relationship to service, or an incident in 
service is a medical issue beyond the expertise of a 
layperson.  Thus, the Board finds that the Veteran's lay 
assertions relating her bipolar disorder to service are not 
competent or sufficient to support the claim for service 
connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

At a VA examination for mental disorder in March 2009, the 
examiner reviewed the claims file, discussed prior evidence 
in his report, and examined the Veteran.  The examiner 
referenced summaries from the Veteran's first psychiatric 
hospitalization which was at a private hospital in March 
1994.   

The Veteran stated that the most serious events that she felt 
had contributed to her mental disorder were at an Air Base in 
Great Britain where she was stationed from August 1985 to 
September 1987.  During this entire period, she experienced 
sexual harassment from people in her office but in particular 
from her supervisor.  Also on April 21, 1986, a man entered 
her bedroom where she was sleeping and touched her.  She woke 
up, fought him off and he fled.  Although she reported it to 
the military police, the man was not found and therefore not 
prosecuted.  She was told she should not seek treatment 
because it would hurt her career.  She lost her confidence at 
that point. 

She married in June 1986 but the marriage was rocky which was 
partly attributed to having two miscarriages, a stillborn 
birth, and the loss of a child shortly after birth.  After 
discharge the marital problems continued and she was divorced 
approximately in 1994.  

The Veteran stated that she had problems in childhood with 
depression and also had the onset of auditory hallucinations 
during that time.  She described periods of elevated mood and 
racing thoughts during adolescence.  She stated that when she 
was overseas in service she was feeling depressed.  She 
became excessively perfectionistic because of the criticism 
by her superior and did not want to go to work.  She did not 
seek help specifically for that because she was told that it 
would hurt her career.  

The examiner referred to post service that the Veteran first 
received mental health treatment when she was privately 
hospitalized in 1993.  The use of 1993 for a private 
hospitalization in the discussion of the examination report 
appears to be in error.  As previously noted, in the 
examiner's review of the claims file, he referred to the 
Veteran's first psychiatric hospitalization was at a private 
hospital in March 1994 which is also consistent with the 
private hospitalization records in the file for a period in 
March 1994.  Accordingly, this private hospitalization will 
be noted as having occurred in March 1994.  

At the time of the March 1994 hospitalization, her husband 
wanted a divorce and she was feeling particularly depressed 
about that.  She was diagnosed with major depressive disorder 
at that time.  She was then hospitalized and began treatment 
at a VA medical center in September 1996 and had a second 
hospitalization in June and July of 1997.  At that point 
bipolar disorder was diagnosed as well as trichotillomania.  
She had continued treatment with VA since that time.  The 
Veteran thought that her mental health problems stemmed from 
her experiences in Great Britain, the problem with her 
miscarriages and the divorce from her husband which all came 
to a head and resulted in first being hospitalized in 1994.  
She described her current symptoms.  

A mental status examination and testing were performed.  The 
assessment was bipolar disorder, not otherwise specified.  
The examiner commented that the Veteran qualified for a 
diagnosis of bipolar disorder, not otherwise specified.  She 
had a history of what appeared to be hypomanic episodes in 
the past which had not been present since treated with 
medication in 1994.  She continued to have problems with 
depression over the years.  She had a very abusive childhood.  
She also likely had military sexual trauma which had not been 
corroborated.  The examiner stated that since this has been 
quite common in the military, he saw no reason to doubt the 
information she provided.  She did have some symptoms 
consistent with PTSD but did not meet the full diagnostic 
criteria for PTSD.  The examiner opined that much of those 
problems stemmed from her childhood more than any other 
difficulties that she had encountered in her life.

The examiner stated that he had reviewed the claim file in 
depth as well as reviewing the VA medical center medical 
record and talked to the Veteran for approximately one hour 
and 30 minutes.  He provided a medical opinion that "[t]he 
[V]eteran's acquired psychiatric disorder of bipolar disorder 
and depression, is less likely as not (less than 50:50 
probability) caused by or a result of personal trauma 
experienced in the Air Force."  The Veteran's bipolar 
disorder appeared to have begun at least by adolescence.  The 
examiner stated that the Veteran did not have a separate 
current diagnosis of another depressive disorder.  She also 
was experiencing auditory hallucinations beginning at least 
during adolescence.  

In the examiner's opinion, the Veteran did likely experience 
sexual harassment and one episode of military sexual trauma.  
However, that remained uncorroborated and evidence was not 
found in the file to support the Veteran's claim of those 
incidents.  She did not seek treatment because she was told 
this would hurt her career which the examiner found quite 
plausible.  Her personnel records did not indicate poor 
performance after those events.  There were several mental 
health visits while the Veteran was in the service but those 
did not suggest any serious mental health problem at that 
time and the examiner stated it would be hard to connect that 
as being the beginning of her current mental disorder.  There 
was no indication that the bipolar problem became more 
pronounced until some period of time after the military.  The 
Veteran did not receive any significant treatment for any 
mental disorder until she was privately hospitalized in 1994 
and diagnosed with major depressive disorder with psychotic 
features.  This was later changed to bipolar disorder when 
she was hospitalized at a VA medical center in 1996.  The 
examiner concluded that the Veteran did have a serious mental 
disorder, namely bipolar disorder and did likely experience 
military sexual trauma in the service.  However, in the 
examiner's opinion, that did not represent the cause of her 
diagnosed mental disorder, bipolar disorder.  

The Board finds the March 2009 VA medical opinion to have the 
most evidentiary weight.  The March 2009 VA examiner reviewed 
the Veteran's claims file to include service treatment 
records and post-service treatment records and then fully 
discussing the evidence.  Although the Veteran reported the 
unsuccessful pregnancies at the examination, it was more in 
relation to the effect on her rocky marriage, and was not 
discussed as a possible cause of her bipolar disorder.  The 
examiner provided reasons and bases for his conclusion and 
pointed to evidence which supported the conclusion.  In 
addition, even though a police report of the claimed sexual 
assault in April 1986 had not been secured, the examiner 
addressed that claimed incident.  In his opinion, the 
examiner stated that the Veteran did likely experience sexual 
harassment and an episode of military sexual trauma; however, 
based on other evidence he did not find that as being the 
beginning of her current mental disorder.  There was no 
indication that a bipolar problem became more pronounced 
until some period of time after service.  The examiner did 
not relate the Veteran's diagnosed bipolar disorder and 
depression to service.  It appears that the VA examiner's 
opinion was based upon review of the claims file and the 
application of sound medical judgment.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The preponderance of the evidence is against the claim for 
entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder and depression due to 
personal trauma and the appeal is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To that extent only, the appeal is granted. 

Service connection for an acquired psychiatric disorder to 
include bipolar disorder and depression due to personal 
trauma is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


